     Case 1:20-cv-02117-JPW-PT Document 12 Filed 03/10/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MATHEW ROBERTSON,                       :      Civil No. 1:20-CV-2117
                                        :
           Petitioner,                  :
                                        :
           v.                           :
                                        :
WARDEN,                                 :
                                        :
           Respondent.                  :      Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, this 10th day of March, 2021, for the reasons set forth in the

Memorandum accompanying this order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 is DENIED. (Doc. 1.)

     2.    Petitioner’s motion for class certification is DENIED. (Doc. 10.)

     3.    The Clerk of Court shall CLOSE this case.



                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
